Title: From George Washington to Nathanael Greene, 17 October 1782
From: Washington, George
To: Greene, Nathanael


                  
                     My dear Sir
                     Ver Planks Point Octr 17, 1782
                  
                  I have had the pleasure to receive a few days ago, your private Letter, by the same conveyance which brought your public Dispatches of the 26th & 29th of August—I seized the first safe conveyance to forward the family Letters to the care of Governor Greene.
                  In answer to your request, that I would give you my sentiments on the future Plans of the Enemy, I need scarcely premise, that in the present fluctuating state of British Councils & measures, it is extremely difficult to form a decisive opinion of what their real & ultimate objects are; but the enclosed Extract of a Letter from Mr John Adams will give you the most recent & satisfactory account of European affairs that we are possessed of; and for my own part, I must say, I am not in the least disappointed, that the Negociations have not as yet been brought to any favourable issue, for notwithstanding all the pacific declarations of the British, it has constantly been my prevailing sentiment, the principal Design was, to gain time by lulling us into security & wasting the Campaign without making any efforts on the land, & in the interim to augment their Naval Force & wait the chance of some fortunate Event to decide their future line of conduct—Nor can I now see any good reasons for changing my sentiment of their intention—Perhaps the British Administration may be compelled, by the perplexity & embarrassment of their affairs to wish seriously for a Peace in the course of the Winter & to act accordingly; but we may be assured that Necessity alone will produce that desirable Event, if it should take place at all.
                  Your observations on the situation of our Finances & public Matters, accord exactly with my own.  And it is a melancholly truth, that there is but too much justice, in the picture you give of the temper & disposition of the People at large & the Defects of the Confederation.
                  Upon a general view, therefore, of our own circumstances, & those of our Enemy, I am sorry I cannot give you my advice respecting the arrangement of your private concerns in a more definite and satisfactory manner.  Before this day, I presume the southern States, are abandoned by the Enemy, if they mean to evacuate them this season; and I cannot help remarking, if the British are once forced to relinquish all their possessions in that quarter, I do not apprehend they will ever attempt again to occupy them & overun that Country except some very new & unforseen accidents should turn up, which will entirely change the whole face of affairs.  And however vulnerable they might once have considered the southern States, I can by no means think, after their repeated losses & disgraces, they will resume the idea of conquering them, unless they should revive again the mad Plan of total conquest—From these considerations I should imagine your property will be as safe there as in any other part of the Continent; but as I observed before, I can scarcely form a conjecture of what they will or will not finally resolve upon—It is our business to be prepared for all Events.
                  Should I hear any thing respecting your friends, or any thing in which your happiness is concerned, I shall not fail to communicate it; I pressed Mrs Green to leave my namesake behind her—& I afterwards pressed Pettitt to send him to Princeton where he now is, and was very well eight days ago—he is in the family of Doctr Weatherspoon, but more particularly—I am told, under the care of a Mr Montgomery, he is a fine boy, and I dare say with proper attention, if he lives, will be an ornament to his Country; as his infant genius promises much from mature age.  Mrs Washington had not, I am perswaded, received a letter from Mrs Greene before she left my Qrs at Newburgh in the first week of July; what she may have done since I know not.  despairing of seeing my home this Winter, I am now writing to her to make her annual visit—I am very sorry to find Mrs Greene has occasion for the sea air, I hope it has perfectly recovered her—My best respects & most affectionate Compliments attend her.  I am &c. with the greatest sincerity My Dear Sir, Your affectionate & most Obedt Servt.
                  
               